Citation Nr: 0630056	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  04-04 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for ankylosing 
spondylitis of the cervical spine, with cervical spine strain 
and neck pain currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for ankylosing 
spondylitis of the lumbar spine, with pain in the back and 
hips, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
degenerative joint disease with mild arthritis of the 
sacroiliac joint.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from February 1987 to June 
1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  Ankylosing spondylitis of the cervical spine, with 
cervical spine strain and neck pain is productive of no more 
than moderate pain with forward flexion greater than 15 
degrees and no complete favorable ankylosis.

2.  Ankylosing spondylitis of the lumbar spine with pain in 
the back and hips is productive of no more than moderate pain 
with forward flexion greater than 30 degrees and no complete 
favorable ankylosis.

3.  Degenerative joint disease with mild arthritis of the 
sacroiliac joint is not productive of objective pain on 
motion, with forward flexion of the thoacolumbar spine of 90 
degrees, a combined range of motion greater than 120 degrees 
and less than 235 degrees, no evidence of muscle spasms, 
guarding, abnormal gait, and no vertebral fracture.





CONCLUSIONS OF LAW

1.  The criteria for a schedular rating greater than 20 
percent for ankylosing spondylitis of the cervical spine, 
with cervical spine strain and neck pain.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. §§ Part 4, 4.71a, 
Diagnostic Code 5290 (effective prior to September 26, 2003); 
and 38 C.F.R. § 4.71a, Diagnostic Code 5237 (effective 
September 26, 2003).

2.  The criteria for a schedular rating greater than 20 
percent for ankylosing spondylitis of the lumbar spine with 
pain in the back and hips are not met. 38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. §§ Part 4, 4.71a, 
Diagnostic Codes 5292 and 5295 (effective prior to September 
26, 2003); and 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(effective September 26, 2003).

3.  The criteria for a compensable rating for degenerative 
joint disease with mild arthritis of the sacroiliac joint 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.66, 4.71a, Diagnostic Codes 5294 (before and after 
September 23, 2002) and 5236 (after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to increased evaluations for 
ankylosing spondylitis of the lumbar and cervical spine, and 
degenerative joint disease with mild arthritis of the 
sacroiliac joint.  The appellant was provided adequate notice 
as to the evidence needed to substantiate his claims.  In a 
VCAA letter of November 2002 the appellant was informed of 
the evidence necessary to establish entitlement, what 
evidence was to be provided by the appellant, what evidence 
the VA would attempt to obtain on his behalf, and what 
evidence was to be provided by him.  In addition, the 
appellant was informed of the specific law applicable to the 
claim.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Therefore, the Board finds that the VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The VCAA notice predated 
the rating decision.  

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in November 2002 specifically described the evidence 
needed to establish entitlement and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant's claim is one for an increased rating, therefore 
there can be no possibility of prejudice to the appellant 
even if the appellant was not informed of the same in a 
timely manner.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, service medical records, outpatient 
medical records and private medical records have been 
obtained.  The veteran was afforded VA examinations.  The 
Board notes that the veteran was requested to assist in 
obtaining the treatment records form Dr. I, the veteran's 
private chiropractor.  However, in response to the RO's 
request the veteran submitted a letter from Dr. I with no 
treatment records.  Therefore, the Board finds that the VA 
has satisfied its duties to notify and to assist the claimant 
in this case.  No further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).



Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern. While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

During the pendency of this appeal, changes were made to the 
Schedule for Rating Disabilities.  Where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the Board must consider all versions.

Under Diagnostic Code 5290, effective prior to September 26, 
2003, slight limitation of the cervical spine warrants a 10 
percent evaluation.  Moderate limitation of motion of the 
cervical spine warrants a 20 percent evaluation.  Severe 
limitation of motion of the cervical spine warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(prior to September 26, 2003).

Under Diagnostic Code 5292, effective prior to September 26, 
2003, slight limitation of motion of the lumbar spine 
warrants a 10 percent disability rating, moderate limitation 
of motion of the lumbar spine warrants a 20 percent 
disability rating, and severe limitation of motion of the 
lumbar spine warrants a 40 percent disability rating.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under Diagnostic Code 5294, provided for a noncompensable 
rating for slight subjective symptoms only; a 10 percent 
rating when the symptoms were accompanied by characteristic 
pain on motion; a 20 percent rating when there was muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position; and a maximum 
rating of 40 percent for severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above, with abnormal mobility on forced 
motion.

Under Diagnostic Code 5295, effective prior to September 26, 
2003, lumbosacral strain with slight subjective symptoms only 
warrants a zero percent disability rating, with 
characteristic pain on motion warrants a 10 percent 
disability rating, with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position warrants a 20 percent disability rating, 
and severe warrants a 40 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, the disabilities set 
out under diagnostic codes 5235 to 5243, unless 5243 is 
evaluated under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, are rated on a 
scale from 10 percent to 100 percent, and contemplate the 
presence or absence of symptoms such as pain (whether or not 
it radiates) stiffness, or aching in the area of the spine 
affected by residuals of injury of disease. More 
specifically, a 100 percent rating is assigned for 
unfavorable ankylosis of the entire spine. Unfavorable 
ankylosis of the entire thoracolumbar spine is assigned a 50 
percent rating. Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine is assigned a 40 percent rating. A 30 
percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

With forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis, a 20 
percent rating is assigned.

A 10 percent rating is assigned when there is forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

Six notes are attached to this rating formula. The first 
provides instructions to evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2) provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.

Note (3) provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4) instructs that when ascertaining the range of 
motion, round each range of motion measurement to the nearest 
five degrees.

Note (5) defines unfavorable ankylosis as a condition in 
which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

Note (6) provides instructions to separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2004).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2005).

For rating purposes, the lumbosacral and sacroiliac joints 
should be considered as one anatomical segment for rating 
purposes.  38 C.F.R. § 4.66 (2005)

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Cervical Spine

In a February 2003 rating decision the RO increased the 
evaluation of ankylosing spondylitis of the cervical spine 
from 0 to 20 percent disabling effective May 21, 2002. 

The 20 percent evaluation contemplates moderate cervical loss 
of motion or forward flexion greater than 15 degrees.  In 
order to warrant an increased evaluation there must be the 
actual loss of motion or the functional equivalent of severe 
loss of motion or forward flexion of the cervical spine to 15 
degrees or less.  Deluca v. Brown, supra.  Furthermore, an 
increased evaluation may be assigned for complete ankylosis 
of the entire segment in either a favorable or unfavorable 
angle.

After a careful review of the evidence of record the Board 
finds that the veteran's ankylosing spondyltits of the 
cervical spine does not warrant an evaluation in excess of 20 
percent disabling.  The evidence does not show that the 
veteran's cervical ankylosing spondylitits is manifested by 
severe limitation of motion; or, forward flexion of the 
cervical spine of 15 degrees or less, or favorable ankylosis 
of the entire cervical spine.

At a VA examination of November 2002 it was noted that the 
veteran complained of pain, weakness, stiffness, 
fatigability, and lack of endurance in the cervical spine.  
He stated that if he tilts his head downwards for 60 seconds 
he experiences severe pain lasting 3 hours and losing 30 
percent of the function.  Upon examination it was noted that 
there was tenderness to palpation of the cervical spine from 
C2 through C6.  Flexion was noted to be from 0-40 degrees.  
Extension was 0-45 degrees.  Lateral flexion was 0-30 to the 
left and 0-35 degrees to the right.  Rotation to the left was 
0-55 degrees and 0-60 degrees to the right.  The spine was in 
a straight line.

At a VA examination of March 2004 the veteran complained of 
neck pain with almost daily flare ups.  Physical examination 
revealed minimalized localized tenderness on the C4, C5, C6 
and C7 area.  Forward flexion of 0-30 degrees, extension of 
0-25 degrees, left and right lateral flexion of 0-30 degrees, 
left and right lateral rotation of 0-60 degrees with minimal 
pain to the left.  Pain was noted on maximal range of motion. 
Additional limitation of range of motion and functional 
impairment was noted during flare-ups.  No spinal deformity 
was noted.  X-rays noted moderate to marked narrowing of 
several disk spaces from C2-3 through C4-5, and moderate 
narrowing of C5-6 spaces.  Appearance was compatible with 
ankylosing spondylitis.

To warrant an evaluation of 30 percent under the old criteria 
the evidence must show severe limitation of motion or the 
functional equivalent thereof.  The objective evidence of 
record does not show that the veteran's cervical ankylosing 
spondylitis is manifested by severe limitation of motion but 
rather no more than moderate limitation of motion.  In the 
November 2002 examination report, the veteran's flexion was 
40 degrees, lateral flexion was 35 degrees to the left and 55 
degrees to the right.  In the March 2004 VA examination 
report, the veteran's flexion was 30 degrees, lateral flexion 
was 60 degrees bilaterally with minimal pain to the left.  
Thus, there was some loss of motion in both exams.  However, 
the Board finds that such level of loss of motion is no more 
than moderate.  Similarly, functional impairment was no more 
than moderate.  Considering the veteran's service-connected 
cervical  spine disability under Diagnostic Code 5290, there 
has been evidence of objective manifestations of neck pain 
including fatigability, weakness, stiffness and lack of 
endurance of the cervical spine and increased pain during 
flare-ups.  This symptomatology is contemplated in the 20 
percent evaluation.  The evidence, however, does not 
establish the veteran's limitation of motion to be severe.  

The Board is aware that the veteran is service connected for 
ankylosing spondylitis.  X-ray examination has demonstrated 
changes consistent with ankylosing spondylitis.  However, the 
lower two cervical discs are not fused.  As such, it must be 
concluded that the entire cervical segment is not ankylosed.  
Therefore, the cervical spine is not fused in either a 
favorable or unfavorable angle.  

Under the new criteria, a higher evaluation of 30 percent is 
not warranted unless the evidence shows forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  Since the evidence 
shows that the veteran has flexion greater than 15 degrees an 
evaluation in excess of 20 percent is not warranted under the 
new criteria.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  
Consequently, the benefit sought on appeal is denied.

Lumbar spine

In a rating decision of February 2003 the RO increased the 
evaluation of ankylosing spondilitits of the lumbar spine 
from 0 to 20 percent disabling.

After a careful review of the evidence of record the Board 
finds that the veteran's ankylosing spondyltits of the lumbar 
spine does not warrant an evaluation in excess of 20 percent 
disabling.  The evidence does not show that the veteran's 
lumbar spine ankylosing spondylitits is manifested by severe 
limitation of motion; or, forward flexion of the lumbar spine 
of 30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine, or the functional equivalent thereof.  
Deluca v. Brown, supra.  

At a VA examination of November 2002 it was noted that the 
veteran complained of pain on the lower back.  He stated that 
during flare-ups he experiences severe pain lasting 6 hours 
and losing 50 percent of the function.  Upon examination it 
was noted that there was tenderness to palpation in the area 
of T12 and L1 through L3.  There was also tenderness in the 
posterior superior iliac spine.  Flexion was noted to be from 
0-90 degrees.  Lateral flexion was 0-10 degrees to the left 
and 0-5 degrees to the right. Back extension was 0-10 
degrees.  X-rays noted a slight anterior wedging of T12 
vertebra which was noted as a possible normal variant.  There 
was no evidence of fractures.  There was poor definition of 
the SI joints consistent with mild arthritis.

At a VA examination of March 2004 the veteran complained of 
low back pain with almost daily flare ups.  Physical 
examination revealed localized tenderness from T-12 to L-3 
with no muscle spasms.  He had normal gate and posture.  He 
had normal pinprick sensation in the upper and lower 
extremities.  Forward flexion of 0-90 degrees with minimal 
pain, extension of 0-25 degrees, left and right lateral 
flexion of 0-30 degrees, left and right lateral rotation of 
0-30 degrees.  Some additional limitation of range of motion 
and functional impairment was noted during flare-ups.  No 
spinal deformity was noted.  X-rays noted no findings of 
ankylosing spondylitis.  Lumbar spine was noted as normal.  
The body scan showed mildly increased tracer activity 
throughout much of the spine, as well as in the knees and 
ankles.  Focally increased uptake was present in the radial 
aspect of the left wrist, the left first metacarpal 
phalangeal joint, and the PIP joint of the left third digit.  
Findings were consistent with mild to moderate changes of 
degenerative joint disease.  

The veteran is currently assigned a 20 percent evaluation.  
To warrant a higher evaluation of 40 percent under the old 
criteria the evidence must show severe limitation of motion 
or the functional equivalent of severe limitation of motion.  
The objective evidence of record shows that the veteran's 
limitation of motion was no more than moderate in degree.  In 
the November 2002 examination report, the veteran's flexion 
was 90 degrees, extension was 10 degrees, lateral flexion was 
10 degrees to the left and 5 degrees to the right.  In the 
March 2004 examination report, the veteran's flexion was 90 
degrees, extension was 25 degrees, lateral bending was 30 
bilaterally, left and right rotation was 30 degrees.  Thus, 
there was some loss of motion in both examinations.  However, 
the Board finds that such level of loss of motion is no more 
than moderate.  Similarly, functional impairment was no more 
than moderate.  Considering the veteran's service-connected 
lumbar spine disability under Diagnostic Code 5295, there has 
been evidence of objective manifestations of low back pain 
and some additional limitation of motion and functional 
impairment during flare-ups.  This symptomatology is 
contemplated in the 20 percent evaluation.  The evidence, 
however, does not establish that the veteran has listing of 
the whole spine to the opposite side or a positive 
Goldthwait's sign to warrant a 40 percent evaluation.  Nor 
has his functional limitation of motion been shown to be 
severe.  

Under the amended criteria, the veteran's disability would 
warrant no more than a 20 percent evaluation.  The evidence 
most favorable to the veteran shows limitation of flexion was 
90 degrees.  If evaluating the disability under his combined 
range of motion when looking at the evidence most favorable 
to the veteran was 335 degrees.  Therefore, whether applying 
the former or the amended criteria, the disability would 
warrant no more than a 20 percent evaluation.

The Board has fully considered the veteran's overall 
functional impairment.  Although there is localized pain, and 
additional functional impairment and limitation of motion 
during flare-ups, it was estimated, in the most recent VA 
examination, to mild.  Regardless of the rating criteria, 
neither mild functional impairment nor moderate functional 
warrant a higher evaluation.  Nothing reliable suggests that 
there is the functional equivalent of severe limitation of 
motion or actual severe limitation of motion.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath, 1 Vet. App. 589.  In this case, the 
Board finds no other provision upon which to assign a higher 
rating.  The Board notes that there is no indication of 
intervertebral disc syndrome or any other neurological 
findings.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  Consequently, 
the benefit sought on appeal is denied.



Sacroiliac Joint

The appellant is appealing the original assignment of a 
disability evaluation following an award of service 
connection for degenerative joint disease with mild arthritis 
of the sacroiliac joint.  In such cases, the entire period is 
to be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In a rating 
decision of February 2003 the veteran was granted service 
connection for degenerative joint disease with mild arthritis 
of the sacroiliac joint based on findings from a November 
2002 VA examination and was assigned a noncompensable 
evaluation under Diagnostic Code 5294 effective May 21, 2002, 
the date of the original claim.  We conclude that the 
disability has not significantly changed and that a uniform 
rating is warranted.  

After a careful review of the evidence of record the Board 
finds that the veteran's degenerative joint disease with mild 
arthritis of the sacroiliac joint does not warrant a 
compensable evaluation.

At a VA examination of November 2002 the veteran was 
diagnosed with degenerative joint disease of the sacroiliac 
joints with mild arthritis of undetermined nature based on X-
ray evidence.  Upon examination, there was no indication of 
pain on the joint.  

At a March 2004 VA examination X-rays showed that there was 
no change in the SI joints from the previous study.  A 
diagnosis of arthritis of SI joints suspected, no change in 
old findings, was entered.  

Regardless, a separate evaluation is not warranted for 
impairment of the sacroiliac joint.  As established by 
38 C.F.R. § 4.66, the lumbosacral and sacroiliac joints are 
to be rated as one anatomical segment.  Therefore, rating the 
conditions twice for overlapping symptoms would violate the 
rule against pyramiding.  38 C.F.R. § 4.14.



ORDER

An increased rating for ankylosing spondylitis of the 
cervical spine, with cervical spine strain and neck pain 
currently evaluated as 20 percent disabling, is denied.

An increased rating for ankylosing spondylitis of the lumbar 
spine with pain in the back an hips, currently evaluated as 
20 percent disabling, is denied.

A compensable rating for degenerative joint disease with mild 
arthritis of the sacroiliac joint, is denied. 


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


